UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 08-2377


CLAUDE HOLLAND; LORI HOLLAND,

                Plaintiffs - Appellants,

          v.

STATE OF MARYLAND; R. HUNTER NELMS, JR.; ROBERT VAN METER,
Major,

                Defendants - Appellees,

          and

WICOMICO COUNTY SHERIFF’S DEPARTMENT,

                Defendant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (1:07-
cv-03040-AMD)


Submitted:   March 23, 2010                     Decided:   April 6, 2010


Before TRAXLER,   Chief   Judge,   and   MOTZ    and   GREGORY,   Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Robin R. Cockey, COCKEY, BRENNAN & MALONEY, P.C., Salisbury,
Maryland, for Appellants. Douglas F. Gansler, Attorney General
of Maryland, H. Scott Curtis, Assistant       Attorney   General,
Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Claude and Lori Holland, husband and wife, filed suit

against    Defendants    alleging     state   and    federal   law    causes    of

action relating to Claude’s suspension and termination from his

position    with   the     Wicomico    County      Sheriff’s   Office.         The

district court granted summary judgment for Defendants finding

the   Hollands’    claims   were    barred    by    res   judicata.     We    have

reviewed the record and find no reversible error.                   Accordingly,

we affirm for the reasons stated by the district court.                     Holland

v. Maryland, No. 1:07-cv-03040-AMD (D. Md. Dec. 5, 2008).                       We

dispense    with    oral    argument    because       the   facts     and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                        AFFIRMED




                                       3